Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.   

Allowable Subject Matter
Claims 5-7, 9, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.    The method of claim 1, wherein switching the at least one IASP offline at the pair of nodes of the first mirroring environment further comprises varying off a copy of the at least one IASP offline separately at each node of the pair of nodes.
6.    The method of claim 5, further comprising, prior to switching the at least one IASP online at the pair of nodes of the second mirroring environment, performing a resynchronization between respective copies of the at least one IASP stored at each of a first node of the second pair of nodes and a second node of the second pair of nodes.
7.    The method of claim 1, wherein switching the at least one IASP online at the pair of nodes of the second mirroring environment further comprises varying on a copy of the at least one IASP at each node of the pair of nodes in tandem.
9.    The method of claim 1, wherein switching the at least one IASP online at the second pair of nodes of the second mirroring environment further comprises preserving a same set of states 
14.    The system of claim 11, wherein switching the at least one IASP online at the pair of nodes of the second mirroring environment further comprises varying on a copy of the at least one IASP at each node of the pair of nodes in tandem.
18.    The computer-readable storage medium of claim 16, wherein switching the at least one IASP offline at the pair of nodes of the first mirroring environment further comprises varying off a copy of the at least one IASP offline separately at each node of the pair of nodes.
19.    The computer-readable storage medium of claim 18, the operation further comprising: prior to switching the at least one IASP online at the pair of nodes of the second mirroring environment, performing a resynchronization between respective copies of the at least one IASP stored at each of a first node of the second pair of nodes and a second node of the second pair of nodes.
20.    The computer-readable storage medium of claim 16, wherein switching the at least one IASP online at the second pair of nodes of the second mirroring environment further comprises preserving a same set of states between the two nodes of the second mirroring environment that the at least one IASP had between the two nodes of the first mirroring environment before it was switched offline at the first mirroring environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2005/026 8054) in view of Kuznetsov (US 2017/022 8184) in view of Sharma (US 2009/025 9817) 
Regarding claim 1, Werner discloses:
registering at least one independent auxiliary storage pool (IASP) to a first node of a first pair of nodes at a first HA mirroring environment at a first location;
	Werner [0040] FIGS. 2A and 2B illustrate copy operations in accordance with certain implementations of the invention. In FIG. 2A, a remote mirroring copy operation is issued from primary mirroring volume B 112b to secondary mirroring volume B 124b, and an instant virtual copy operation is issued from volume 112a to primary mirroring volume 112b. Primary mirroring volume B 112b and secondary mirroring volume B 124b are said to be in a mirroring relationship. The volume from which the instant virtual copy operation is issued may be any type of volume (e.g., a primary mirroring volume, a secondary mirroring volume, a volume that is not in a mirroring relationship, etc.). With implementations of the invention, when the instant virtual copy operation from volume A 112a to primary mirroring volume B 112b is performed, the result of this operation is reflected at secondary mirroring volume B 124b.

replicating the at least one IASP to a second HA mirroring environment, the second HA mirroring environment including a second pair of nodes at a second location;
	Werner [0041] In FIG. 2B, a first remote mirroring copy operation is issued from primary mirroring volume A 112a to secondary mirroring volume A 124a, and a second remote mirroring 

registering the at least one IASP with one node of the pair of nodes of the second mirroring environment;
Werner discloses the elements of the claimed invention as noted but does not discloses above limitation.  However. Kuznetsov discloses:
	Kuznetsov [0005] As will be explained below, the node seeking access to the storage device uses cluster communication protocols to get into the cluster. Once admitted to the cluster, the node can be eligible to gain access to one or more storage devices utilized by the cluster. To gain access to the storage device, the node seeking access to the storage device sends a registration key to the storage device. After registering with the storage device, the node sets a registration timer. In embodiments, the registration timer is equivalent to a time period during which each node in the cluster has an opportunity to determine whether the node seeking access to the storage device should be granted the requested access. Upon expiration of the registration timer, the node seeking access to the storage device receives a registration table from the storage device. Once the registration table is received, the node determines whether its registration key is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to obtain above limitation based on the teachings of Kuznetsov for the purpose of the node gaining access to one or more storage devices utilized by the cluster. 

switching the at least one IASP offline at the first pair of nodes of the first mirroring environment; and
Werner discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sharma discloses:
	Sharma [0016] Generally, a mirrored configuration is when a volume is made of n copies of user data. In this configuration, the redundancy level is n-1. Conventionally, the mirroring functionality is implemented at either the host or the storage array. According to conventional techniques, when it is desired to create a mirror of a selected volume, the following steps may be performed. First, the target volume (i.e. volume to be mirrored) is taken offline so that the data stored in the target volume remains consistent during the mirror creation process. Second, the required disk space for implementing the mirror is determined and allocated. Thereafter, the entirety of the data of the target volume is copied over to the newly allocated mirror in order to create an identical copy of the target volume. Once the copying has been completed, the target volume and its mirror may then be brought online.


	switching the at least one IASP online at the second pair of nodes of the second mirroring environment.
Sharma 0016] Generally, a mirrored configuration is when a volume is made of n copies of user data. In this configuration, the redundancy level is n-1. Conventionally, the mirroring functionality is implemented at either the host or the storage array. According to conventional techniques, when it is desired to create a mirror of a selected volume, the following steps may be performed. First, the target volume (i.e. volume to be mirrored) is taken offline so that the data stored in the target volume remains consistent during the mirror creation process. Second, the required disk space for implementing the mirror is determined and allocated. Thereafter, the entirety of the data of the target volume is copied over to the newly allocated mirror in order to create an identical copy of the target volume. Once the copying has been completed, the target volume and its mirror may then be brought online.
Examiner Note: Sharma discloses per the above:
Thereafter, the entirety of the data of the target volume is copied over to the mirror in order to ensure synchronization between the target volume and the mirror.  
One of ordinary skill in the art understands that the mirror must be online such that data of the target volume can be copied over to the newly allocated mirror.


replicating a first copy of the at least one IASP from a first node of the first mirroring environment to a first node of the second mirroring environment, and
replicating a second copy of the at least one IASP from a second node of the first mirroring environment to a second node of the second mirroring environment.
Werner [0040] FIGS. 2A and 2B illustrate copy operations in accordance with certain implementations of the invention. In FIG. 2A, a remote mirroring copy operation is issued from primary mirroring volume B 112b to secondary mirroring volume B 124b, and an instant virtual copy operation is issued from volume 112a to primary mirroring volume 112b. Primary mirroring volume B 112b and secondary mirroring volume B 124b are said to be in a mirroring relationship. The volume from which the instant virtual copy operation is issued may be any type of volume (e.g., a primary mirroring volume, a secondary mirroring volume, a volume that is not in a mirroring relationship, etc.). With implementations of the invention, when the instant virtual copy operation from volume A 112a to primary mirroring volume B 112b is performed, the result of this operation is reflected at secondary mirroring volume B 124b.

Regarding claim 8, the combination of Werner, Kuznetsov and Sharma discloses 
wherein the at least one IASP is replicated to the second HA mirroring environment 
	Werner [0040] FIGS. 2A and 2B illustrate copy operations in accordance with certain implementations of the invention. In FIG. 2A, a remote mirroring copy operation is issued from primary mirroring volume B 112b to secondary mirroring volume B 124b, and an instant virtual copy operation is issued from volume 112a to primary mirroring volume 112b. Primary mirroring volume B 112b and secondary mirroring volume B 124b are said to be in a mirroring 
for disaster recovery.
Above limitation is drawn to intended use and is not given patentable weight.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Werner, Kuznetsov and Sharma and further in view of Kashyap (US 2013/023 8690) 

Regarding claim 3, the combination of Werner, Kuznetsov and Sharma discloses the elements of the claimed invention as noted but does not disclose wherein an application space is consolidated in the at least one IASP.
However, Kashyap discloses:
Kashyap claim 7, wherein replicating on the remote computer system a remote instance of the application includes replicating a data base of the local computer system on the remote computer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Werner, Kuznetsov and Sharma to obtain above limitation based on the teachings of Kashyap for the purpose of replicating a data base of the local computer system on the remote computer system.   


Kuznetsov [0005] As will be explained below, the node seeking access to the storage device uses cluster communication protocols to get into the cluster. Once admitted to the cluster, the node can be eligible to gain access to one or more storage devices utilized by the cluster. To gain access to the storage device, the node seeking access to the storage device sends a registration key to the storage device. After registering with the storage device, the node sets a registration timer. In embodiments, the registration timer is equivalent to a time period during which each node in the cluster has an opportunity to determine whether the node seeking access to the storage device should be granted the requested access. Upon expiration of the registration timer, the node seeking access to the storage device receives a registration table from the storage device. Once the registration table is received, the node determines whether its registration key is stored in the registration table. If the registration key is stored in the registration table, the node is permitted access to the storage device. More specifically, the node is granted write access to the storage device.
configuring an application space stored in the at least one IASP within the first mirroring environment.
Kashyap claim 7, wherein replicating on the remote computer system a remote instance of the application includes replicating a data base of the local computer system on the remote computer system

s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Kuznetsov and further Sharma.   
Regarding claim 10, Werner discloses:
one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising:
	Werner, [0060] FIG. 4 illustrates an architecture of a computer system that may be used in accordance with certain implementations of the invention. Host computers 114, first control unit 100, and/or second control unit 120 may implement computer architecture 400. The computer architecture 400 may implement a processor 402 (e.g., a microprocessor), a memory 404 (e.g., a volatile memory device), and storage 410 (e.g., a non-volatile storage area, such as magnetic disk drives, optical disk drives, a tape drive, etc.). An operating system 405 may execute in memory 404. The storage 410 may comprise an internal storage device or an attached or network accessible storage. Computer programs 406 in storage 410 may be loaded into the memory 404 and executed by the processor 402 in a manner known in the art. The architecture further includes a network card 408 to enable communication with a network. An input device 412 is used to provide user input to the processor 402, and may include a keyboard, mouse, pen-stylus, microphone, touch sensitive display screen, or any other activation or input mechanism known in the art. An output device 414 is capable of rendering information from the processor 402, or other component, such as a display monitor, printer, storage, etc. The computer architecture 400 of the computer systems may include fewer components than illustrated, additional components not illustrated herein, or some combination of the components illustrated and additional components.


Werner [0040] FIGS. 2A and 2B illustrate copy operations in accordance with certain implementations of the invention. In FIG. 2A, a remote mirroring copy operation is issued from primary mirroring volume B 112b to secondary mirroring volume B 124b, and an instant virtual copy operation is issued from volume 112a to primary mirroring volume 112b. Primary mirroring volume B 112b and secondary mirroring volume B 124b are said to be in a mirroring relationship. The volume from which the instant virtual copy operation is issued may be any type of volume (e.g., a primary mirroring volume, a secondary mirroring volume, a volume that is not in a mirroring relationship, etc.). With implementations of the invention, when the instant virtual copy operation from volume A 112a to primary mirroring volume B 112b is performed, the result of this operation is reflected at secondary mirroring volume B 124b.

replicating the at least one IASP to a second HA mirroring environment, the second HA mirroring environment including a second pair of nodes at a second location;
Werner [0041] In FIG. 2B, a first remote mirroring copy operation is issued from primary mirroring volume A 112a to secondary mirroring volume A 124a, and a second remote mirroring copy operation is issued from primary mirroring volume B 112b to secondary mirroring volume B 124b. Primary mirroring volume A 112a and secondary mirroring volume A 124a are said to be in a mirroring relationship. Similarly, primary mirroring volume B 112b and secondary mirroring volume B 124b are said to be in a mirroring relationship. Additionally, an instant virtual copy operation is issued for primary mirroring volume 112a to primary mirroring volume 112b. With implementations of the invention, when the instant virtual copy operation from 

egistering the at least one IASP with one node of the pair of nodes of the second mirroring environment;
Werner discloses the elements of the claimed invention as noted but does not discloses above limitation.  However. Kuznetsov discloses:
	Kuznetsov [0005] As will be explained below, the node seeking access to the storage device uses cluster communication protocols to get into the cluster. Once admitted to the cluster, the node can be eligible to gain access to one or more storage devices utilized by the cluster. To gain access to the storage device, the node seeking access to the storage device sends a registration key to the storage device. After registering with the storage device, the node sets a registration timer. In embodiments, the registration timer is equivalent to a time period during which each node in the cluster has an opportunity to determine whether the node seeking access to the storage device should be granted the requested access. Upon expiration of the registration timer, the node seeking access to the storage device receives a registration table from the storage device. Once the registration table is received, the node determines whether its registration key is stored in the registration table. If the registration key is stored in the registration table, the node is permitted access to the storage device. More specifically, the node is granted write access to the storage device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to obtain above limitation based on the teachings of 

switching the at least one IASP offline at the first pair of nodes of the first mirroring environment; and
Werner discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sharma discloses:
	Sharma [0016] Generally, a mirrored configuration is when a volume is made of n copies of user data. In this configuration, the redundancy level is n-1. Conventionally, the mirroring functionality is implemented at either the host or the storage array. According to conventional techniques, when it is desired to create a mirror of a selected volume, the following steps may be performed. First, the target volume (i.e. volume to be mirrored) is taken offline so that the data stored in the target volume remains consistent during the mirror creation process. Second, the required disk space for implementing the mirror is determined and allocated. Thereafter, the entirety of the data of the target volume is copied over to the newly allocated mirror in order to create an identical copy of the target volume. Once the copying has been completed, the target volume and its mirror may then be brought online.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to obtain above limitation based on the teachings of Sharma for the purpose of taking the volume to be mirrored offline (i.e. target volume) so that data stored in the target volume remains consistent during the mirror creation process. 


Sharma 0016] Generally, a mirrored configuration is when a volume is made of n copies of user data. In this configuration, the redundancy level is n-1. Conventionally, the mirroring functionality is implemented at either the host or the storage array. According to conventional techniques, when it is desired to create a mirror of a selected volume, the following steps may be performed. First, the target volume (i.e. volume to be mirrored) is taken offline so that the data stored in the target volume remains consistent during the mirror creation process. Second, the required disk space for implementing the mirror is determined and allocated. Thereafter, the entirety of the data of the target volume is copied over to the newly allocated mirror in order to create an identical copy of the target volume. Once the copying has been completed, the target volume and its mirror may then be brought online.
Examiner Note: Sharma discloses per the above:
Thereafter, the entirety of the data of the target volume is copied over to the mirror in order to ensure synchronization between the target volume and the mirror.  
One of ordinary skill in the art understands that the mirror must be online such that data of the target volume can be copied over to the newly allocated mirror.

Regarding claim 11, the combination of Werner, Kuznetsov and Sharma discloses 
replicating a first copy of the at least one IASP from a first node of the first mirroring environment to a first node of the second mirroring environment, and
replicating a second copy of the at least one IASP from a second node of the first mirroring environment to a second node of the second mirroring environment.
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Werner, Kuznetsov and Sharma and further in view of Kashyap  
Regarding claim 12,  the combination of Werner, Kuznetsov and Sharma discloses the elements of the claimed invention as noted but does not disclose wherein an application space is consolidated in the at least one IASP.
However, Kashyap discloses:
Kashyap claim 7, wherein replicating on the remote computer system a remote instance of the application includes replicating a data base of the local computer system on the remote computer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Werner, Kuznetsov and Sharma to obtain 
 
Regarding claim 13, the combination of Werner, Kuznetsov and Sharma and Kashyap discloses in response to registering the at least one IASP to the first node of the first HA mirroring environment, 
Kuznetsov [0005] As will be explained below, the node seeking access to the storage device uses cluster communication protocols to get into the cluster. Once admitted to the cluster, the node can be eligible to gain access to one or more storage devices utilized by the cluster. To gain access to the storage device, the node seeking access to the storage device sends a registration key to the storage device. After registering with the storage device, the node sets a registration timer. In embodiments, the registration timer is equivalent to a time period during which each node in the cluster has an opportunity to determine whether the node seeking access to the storage device should be granted the requested access. Upon expiration of the registration timer, the node seeking access to the storage device receives a registration table from the storage device. Once the registration table is received, the node determines whether its registration key is stored in the registration table. If the registration key is stored in the registration table, the node is permitted access to the storage device. More specifically, the node is granted write access to the storage device.
configuring an application space stored in the at least one IASP within the first mirroring environment.
remote instance of the application includes replicating a data base of the local computer system on the remote computer system

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Kuznetsov in view of Sharma.  
Regarding claim 15, Werner discloses:
registering at least one independent auxiliary storage pool (IASP) to a first node of a first pair of nodes at a first HA mirroring environment at a first location;
	Werner [0040] FIGS. 2A and 2B illustrate copy operations in accordance with certain implementations of the invention. In FIG. 2A, a remote mirroring copy operation is issued from primary mirroring volume B 112b to secondary mirroring volume B 124b, and an instant virtual copy operation is issued from volume 112a to primary mirroring volume 112b. Primary mirroring volume B 112b and secondary mirroring volume B 124b are said to be in a mirroring relationship. The volume from which the instant virtual copy operation is issued may be any type of volume (e.g., a primary mirroring volume, a secondary mirroring volume, a volume that is not in a mirroring relationship, etc.). With implementations of the invention, when the instant virtual copy operation from volume A 112a to primary mirroring volume B 112b is performed, the result of this operation is reflected at secondary mirroring volume B 124b.

replicating the at least one IASP to a second HA mirroring environment, the second HA mirroring environment including a second pair of nodes at a second location;


registering the at least one IASP with one node of the pair of nodes of the second mirroring environment;
Werner discloses the elements of the claimed invention as noted but does not discloses above limitation.  However. Kuznetsov discloses:
	Kuznetsov [0005] As will be explained below, the node seeking access to the storage device uses cluster communication protocols to get into the cluster. Once admitted to the cluster, the node can be eligible to gain access to one or more storage devices utilized by the cluster. To gain access to the storage device, the node seeking access to the storage device sends a registration key to the storage device. After registering with the storage device, the node sets a registration timer. In embodiments, the registration timer is equivalent to a time period during which each node in the cluster has an opportunity to determine whether the node seeking access to the storage device should be granted the requested access. Upon expiration of the registration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to obtain above limitation based on the teachings of Kuznetsov for the purpose of the node gaining access to one or more storage devices utilized by the cluster. 

switching the at least one IASP offline at the first pair of nodes of the first mirroring environment; and
Werner discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sharma discloses:
	Sharma [0016] Generally, a mirrored configuration is when a volume is made of n copies of user data. In this configuration, the redundancy level is n-1. Conventionally, the mirroring functionality is implemented at either the host or the storage array. According to conventional techniques, when it is desired to create a mirror of a selected volume, the following steps may be performed. First, the target volume (i.e. volume to be mirrored) is taken offline so that the data stored in the target volume remains consistent during the mirror creation process. Second, the required disk space for implementing the mirror is determined and allocated. Thereafter, the entirety of the data of the target volume is copied over to the newly allocated mirror in order to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to obtain above limitation based on the teachings of Sharma for the purpose of taking the volume to be mirrored offline (i.e. target volume) so that data stored in the target volume remains consistent during the mirror creation process. 

	switching the at least one IASP online at the second pair of nodes of the second mirroring environment.
Sharma 0016] Generally, a mirrored configuration is when a volume is made of n copies of user data. In this configuration, the redundancy level is n-1. Conventionally, the mirroring functionality is implemented at either the host or the storage array. According to conventional techniques, when it is desired to create a mirror of a selected volume, the following steps may be performed. First, the target volume (i.e. volume to be mirrored) is taken offline so that the data stored in the target volume remains consistent during the mirror creation process. Second, the required disk space for implementing the mirror is determined and allocated. Thereafter, the entirety of the data of the target volume is copied over to the newly allocated mirror in order to create an identical copy of the target volume. Once the copying has been completed, the target volume and its mirror may then be brought online.
Examiner Note: Sharma discloses per the above:
Thereafter, the entirety of the data of the target volume is copied over to the mirror in order to ensure synchronization between the target volume and the mirror.  

 
Regarding claim 16, the combination of Werner, Kuznetsov and Sharma discloses 
replicating a first copy of the at least one IASP from a first node of the first mirroring environment to a first node of the second mirroring environment, and
replicating a second copy of the at least one IASP from a second node of the first mirroring environment to a second node of the second mirroring environment.
Werner [0040] FIGS. 2A and 2B illustrate copy operations in accordance with certain implementations of the invention. In FIG. 2A, a remote mirroring copy operation is issued from primary mirroring volume B 112b to secondary mirroring volume B 124b, and an instant virtual copy operation is issued from volume 112a to primary mirroring volume 112b. Primary mirroring volume B 112b and secondary mirroring volume B 124b are said to be in a mirroring relationship. The volume from which the instant virtual copy operation is issued may be any type of volume (e.g., a primary mirroring volume, a secondary mirroring volume, a volume that is not in a mirroring relationship, etc.). With implementations of the invention, when the instant virtual copy operation from volume A 112a to primary mirroring volume B 112b is performed, the result of this operation is reflected at secondary mirroring volume B 124b.

Regarding claim 17, the combination of Werner, Kuznetsov and Sharma and Kashyap discloses in response to registering the at least one IASP to the first node of the first HA mirroring environment, 
 registering with the storage device, the node sets a registration timer. In embodiments, the registration timer is equivalent to a time period during which each node in the cluster has an opportunity to determine whether the node seeking access to the storage device should be granted the requested access. Upon expiration of the registration timer, the node seeking access to the storage device receives a registration table from the storage device. Once the registration table is received, the node determines whether its registration key is stored in the registration table. If the registration key is stored in the registration table, the node is permitted access to the storage device. More specifically, the node is granted write access to the storage device.
configuring an application space stored in the at least one IASP within the first mirroring environment.
Kashyap claim 7, wherein replicating on the remote computer system a remote instance of the application includes replicating a data base of the local computer system on the remote computer system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                    
4/16/2021